NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0617n.06

                                            No. 11-3867
                                                                                             FILED
                            UNITED STATES COURT OF APPEALS                              Jun 13, 2012
                                 FOR THE SIXTH CIRCUIT
                                                                                 LEONARD GREEN, Clerk
TYRONE R. JOHNSON,                                    )
                                                      )
       Petitioner-Appellant,                          )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
v.                                                    )       THE NORTHERN DISTRICT OF
                                                      )       OHIO
PHILLIP KERNS, Warden,                                )
                                                      )
       Respondent-Appellee.                           )




       Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Tyrone R. Johnson, an Ohio prisoner proceeding pro se, moves this Court

for a rehearing of its March 29, 2012 order denying his application for a certificate of appealability.

The application for a certificate of appealability arose from the district court’s order denying

Johnson’s petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.

       Upon review, we conclude that the Court did not act under any misapprehension of law or

fact in denying Johnson’s application for a certificate of appealability. See Fed. R. App. P. 40(a).

Accordingly, the motion for rehearing is denied.




       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.